Citation Nr: 0619531	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  05-02 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant is the widow of the deceased World War II 
veteran.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran died in March 1996, at the age of 68 due to 
metastatic cancer of the pancreas which had initially been 
diagnosed in October 1995, almost 50 years after the 
veteran's discharge from active service in August 1946.  
Pancreatic cancer is a radiogenic disease pursuant to 
38 C.F.R. § 3.311, and it is also recognized as a radiation 
presumptive disease in radiation-exposed veterans under 
38 C.F.R. § 3.309(d).  

It is contended by the appellant that the veteran was exposed 
to ionizing radiation in service because his ship, U.S.S. 
PITT (APA-223), operated in the area of the South Pacific in 
which nuclear atmospheric tests were conducted after the war.  
The appellant does not specifically contend that the veteran 
participated in an atmospheric nuclear test, just that his 
ship was in the vicinity of one or more such tests.  Given 
the veteran's service dates, the only possible nuclear test 
to which the veteran could have been exposed was Operation 
CROSSROADS, conducted at Bikini in July and August of 1946.  

In denying the present claim, the RO has stated that the 
veteran was not exposed to radiation during his active 
service, citing to the Low Level Internal Dose Screen-Oceanic 
Tests published by the Defense Nuclear Agency (DNA)(now the 
Defense Threat Reduction Agency(DTRA)) which allegedly fails 
to show that "the veteran was exposed to ionizing radiation 
or that the ship to which he was assigned participated in 
nuclear tests."  A copy of this document is not of record, 
nor is the Board confident that it would provide the specific 
information quoted above, as asserted by the RO in the 
statement of the case.  At the present time, other than the 
appellant's own uncorroborated and unverified recollections 
of what the veteran allegedly told her about his service, the 
record is devoid of any evidence, either positive or 
negative, concerning the veteran's exposure to ionizing 
radiation in service or to the participation of his ship in 
Operation CROSSROADS.  This evidentiary deficiency must be 
remedied before further appellate review of the claim by the 
Board is appropriate.  

In any event, it appears that the veteran should be assigned 
a dose estimate by the VA Under Secretary for Health and that 
other evidentiary development should be undertaken pursuant 
to 38 C.F.R. § 3.311(a)(2)(iii) pertaining to "other 
exposure claims" even if his ship did not directly 
participate in Operation CROSSROADS.  

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should issue a 
letter to the appellant providing her 
with the notice required under 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
pertaining to the current claim, to 
include notice that the appellant should 
submit any pertinent evidence in her 
possession.  This notice should also 
include an explanation of the information 
or evidence needed to establish a 
disability rating and effective date for 
the claim on appeal, as outlined in 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC or the RO should take 
appropriate steps to obtain a copy of any 
pertinent evidence identified but not 
provided by the appellant.  The AMC or 
the RO should also obtain copies of all 
relevant VA medical records not already 
of record, if any.  

3.  If the AMC or the RO is unable to 
obtain a copy of any pertinent evidence 
identified by the appellant, it should so 
inform the appellant and her 
representative and request them to 
provide a copy of the outstanding 
evidence.  

4.  The AMC or the RO should next contact 
the DTRA or any other appropriate agency 
of the service department and request a 
clear, unequivocal statement of whether 
or not the veteran was exposed to 
ionizing radiation in service and/or that 
his ship, U.S.S. PITT (APA 223), 
participated in Operation CROSSROADS.  
The factual basis for this statement 
should also be set forth by the service 
department.  This documentary evidence 
should be incorporated in to the claims 
file.  

5.  The AMC or the RO should then proceed 
with appropriate evidentiary development 
under 38 C.F.R. § 3.311 for "other 
exposure claims," including the 
preparation of a dosage estimate pursuant 
to 38 C.F.R. § 3.311(a)(2)(iii) by the VA 
Under Secretary for Health.  

6.  After all appropriate development has 
been completed, the AMC or the RO should 
readjudicate the current claim on a de 
novo basis without reference to prior 
adjudications since March 2003.  

If any benefits sought on appeal are not granted to the 
appellant's satisfaction, the appellant and her 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until she is otherwise informed, but she may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

